EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Examiner’s Amendment:
 	Claim 1 has been amended to restore the test conditions for heat shrinkage and melt flow index to clarify the claim and improve completeness (i.e., to avoid the need to reference the specification for the test conditions for the recited heat shrinkage and melt flow index parameters).
	The Abstract has been rewritten for clarity and to remove confusing language with respect to the composition of layer (B).



The application has been amended as follows: 

In claim 1,
	line 5, after “smaller than 1%”, --after baking at 150 ºC for 30 minutes--;
	last line, after “g/10 minutes”, --measured at 230 ºC with a load of 2.16 kg--.

The Abstract has been replaced in its entirety by the following:
-- A white polyester film with a specific weight of 0.6-1.2 has a three-layered structure containing two outer layers (A) having a combined thickness taking up 2% to 30% of an overall thickness of the film and a middle layer (B), and having air-bubble cells in both the outer layers (A) and the middle layer (B).  The outer layers (A) are formed from a polyester resin and inorganic particles.  The middle layer (B) is formed of a polyester resin, modified polypropylene resin having a heat distortion temperature above 120°C and a melt flow index (MI) of 0.2-1 g/10 minutes (at 230 °C, with a load of 2.16 kg) via crosslinking with 0.1-3 wt% of peroxide with respect to the weight of the polypropylene resin, and inorganic particles. --


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a white void-containing multilayer polyester film comprising: the recited first outer voided layer A; the recited middle voided layer B containing the specified amount of the recited peroxide-modified polypropylene resin having the recited heat distortion temperature and melt flow index; the recited second outer voided layer A; wherein said multilayer polyester film having the recited density (i.e., specific weight) and heat-shrinkage after exposure to 150 ºC for 30 minutes (claim 1).
 	DEGUCHI ET AL (US 2019/0084206) and HAN ET AL (US 2014/0316022) fails to specifically disclose the use of peroxide-crosslinked polypropylene resins with the recited combination of heat distortion temperature and melt flow index; YALCIN ET AL (US 2017/0267817) and NOJIRI ET AL (US 4,247,667) and KUBOTA ET AL (US 6,828,010) fail to disclose peroxide-modified polypropylene resins with the recited combination of heat distortion temperature and melt flow index; SATOH ET AL (US 2004/0242773) fails to disclose peroxide-modified polypropylene resins with the recited melt flow index or film-forming blends with polyester resin; JACKSON ET AL (US 6,465,547) and JP 60-217207 fail to disclose peroxide-modified polypropylene resins with the recited heat distortion temperature or film-forming blends with polyester resin; BORTOLON ET AL (US 6,437,049) and BRAGA ET AL(US 5,082,869) and SATPATHY ET AL (US 9,074,062) fail to disclose peroxide-modified polypropylene resins used in film-forming blends with polyester resin or multilayer polyester films; 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 10, 2020

/Vivian Chen/
Primary Examiner, Art Unit 1787